t c memo united_states tax_court don c reser and rebecca jo reser petitioners v commissioner of internal revenue respondent docket no filed date richard h tye for petitioner don c reser j scott morris for petitioner rebecca jo reser joni d larson for respondent memorandum findings_of_fact and opinion körner judge respondent determined deficiencies in and additions to petitioners' federal income taxes as follows additions to tax under section year deficiency a a a a a a b dollar_figure dollar_figure dollar_figure dollar_figure big_number -- -- big_number equal to percent of the interest that is computed on the portion of the underpayment which is attributable to negligence or intentional_disregard_of_rules_and_regulations all statutory references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure except as otherwise noted petitioners have conceded that they are liable for a percent early distribution penalty applied to a dollar_figure distribution from an individual_retirement_account during the remaining issues for our decision are did petitioners have sufficient basis in don c reser p c a solely owned subchapter_s_corporation to claim distributive losses greater than the amount allowed by respondent we hold that they did not is petitioner husband liable for self-employment_tax due on dollar_figure of income which was earned by petitioner wife during we hold that he is not are petitioners liable for an addition_to_tax under sec_6651 for failure to timely file an income_tax return for we hold that they are are petitioners liable for additions to tax under sec_6653 and sec_6653 and b for the intentional or negligent disregard of rules and regulations in filing their and income_tax returns we hold that they are are petitioners liable for additions to tax under sec_6661 for and for substantial_understatement of taxes we hold that they are is petitioner wife entitled to the innocent spouse treatment provided for by sec_6013 we hold that she is not findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and exhibits attached thereto are incorporated herein by this reference petitioners resided in san antonio texas at the time the petition was filed petitioner husband hereinafter petitioner received an a b in economics from stanford university an m b a from the university of texas and a j d from the university of houston law school petitioner wife received her undergraduate degree in history from stanford and her j d from the university of texas law school in date petitioners were married on date they had two children prior to their divorce on date in petitioner filed articles of incorporation for don c reser p c hereinafter drpc which elected subchapter_s status in that year petitioner was the sole shareholder of drpc which was initially capitalized with dollar_figure during the years in issue drpc's main business_purpose was to broker a real_estate_transaction during petitioner and drpc together obtained a line of credit from north frost bank of san antonio texas later known as frost national bank and hereinafter referred to as frost bank in the name of petitioner and drpc petitioner and drpc submitted financial statements to frost bank the credit line was documented by promissory notes each payable days after execution they were dated from date through date the final note dated date states a cumulative principal loan balance of dollar_figure petitioner and drpc were jointly and severally liable on the notes for repayment of the loan the loan was not collateralized with any property of petitioner or drpc on date a guaranty agreement was executed by petitioner drpc and don test under which don test would guarantee the loan for a fee of dollar_figure for each 90-day period that the guaranty was outstanding petitioner and drpc were jointly and severally liable to don test for payment of the fee frost bank would have granted the line of credit to either petitioner or drpc individually but to neither without don test's guaranty in addition to the guaranty don test provided common_stock of the genuine parts co as collateral don test was not a shareholder or otherwise related to the corporation drpc paid the guaranty fees and claimed dollar_figure and dollar_figure as expenses on its income_tax returns for and respectively it does not appear that petitioner paid any part of the guaranty fees petitioner had total discretion as to the use of the proceeds and frost bank did not monitor such use the line of credit was used both as a source of operating capital for drpc and for petitioner personally the credit line funds went directly into drpc's account and any proceeds petitioner used were drawn out of drpc petitioner apparently did not make any repayments on the notes to frost bank drpc may have made the only principal payments on the notes in pursuant to the guaranty agreement don test apparently paid the balance of the notes petitioner contributed dollar_figure in capital to the formation of drpc in petitioner contributed an additional dollar_figure to drpc during the parties have stipulated that petitioner's basis in drpc as of date was dollar_figure during without considering the disputed loans to drpc from frost bank the net effect of petitioner's withdrawals and contributions to capital was a withdrawal of dollar_figure petitioner claimed losses of dollar_figure from drpc such losses were not contested by respondent causing losses in excess of basis as of date of dollar_figure excluding respondent's disallowed frost bank loans the net effect of petitioner's withdrawals and contributions for was a contribution of dollar_figure petitioner claimed a loss of dollar_figure from drpc which respondent did not contest there was accordingly a loss in excess of basis at date of dollar_figure during the net effect of petitioner's withdrawals and contributions to drpc excluding the contested amounts was a contribution_to_capital in the amount of dollar_figure petitioner claimed losses in from drpc in the amount of dollar_figure of which dollar_figure was allowed by respondent excluding the contested amounts petitioner's basis as of date was zero during the net effect of petitioner's withdrawals and contributions to drpc was a withdrawal of dollar_figure petitioner claimed a loss in of dollar_figure respondent disallowed the whole loss on the grounds that there was no basis during to support such loss the disallowed amounts for consist of guaranty fees allegedly paid to don test in the amount of dollar_figure and loan proceeds from frost bank in the amount of dollar_figure with such amounts disallowed petitioner's basis in drpc was zero at date petitioner filed for bankruptcy in no loans to the corporation by petitioner were reflected on his bankruptcy schedules nor were any such loans reflected on the amended final decree of divorce and division of property between petitioner and petitioner wife the contested amounts in are dollar_figure which were the alleged guarantee fees paid to don test from don c reser p c and dollar_figure which was actual loan proceeds from frost bank self-employment_tax in date petitioner wife received a dollar_figure fee from an attorney petitioner wife a practicing attorney referred helen pawlick to a plaintiff's personal injury attorney and received a referral fee because she was employed by a personal injury defense firm her firm could not ethically receive such a fee and it was paid to her she then paid the money to drpc petitioner concedes that income_tax is due on such income for but contests respondent's determination that such income was taxable to him for self-employment_tax purposes petitioners likewise contest respondent's determination of additions to tax under sec_6651 sec_6653 sec_6653 and b and petitioner wife alleges that she was an innocent spouse under sec_6013 and should not be held liable for the deficiencies determined herein opinion petitioner was the sole shareholder of drpc a subchapter_s_corporation and claimed deductions in and under sec_1366 to reflect losses_incurred by drpc sec_2 sec_1366 in part provides a determination of shareholder's tax_liability -- in general --in determining the tax under this chapter of a shareholder there shall be taken into account the shareholder's pro_rata share of the corporation's-- continued d limits the total amount_of_deductions and losses that can be passed through to the shareholder to the sum of the shareholder's adjusted_basis in the stock of the corporation and the shareholder's adjusted_basis in indebtedness owed by the corporation to the shareholder respondent disallowed the continued a items of income including tax exempt_income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder and b non-separately computed income or loss for purposes of the preceding sentence the items referred to in subparagraph a shall include amounts described in paragraph or of sec_702 nonseparately_computed_income_or_loss defined --for purposes of this subchapter the term nonseparately_computed_income_or_loss means gross_income minus the deductions allowed to the corporation under this chapter determined by excluding all items described in paragraph a sec_1366 provides as follows d special rules for losses and deductions -- cannot exceed shareholder's basis in stock and debt --the aggregate amount of losses and deductions taken into account by a shareholder under subsection a for any taxable_year shall not exceed the sum of-- a the adjusted_basis of the shareholder's stock in the s_corporation determined with regard to paragraph of sec_1367 for the taxable_year and b the shareholder's adjusted_basis of any indebtedness of the s_corporation to the shareholder determined without regard to any continued deductions based on the determination that petitioner had no basis in drpc to support them the central issue in this case is whether petitioner's basis in drpc should be increased to reflect amounts lent from frost bank or from petitioner to drpc in order for petitioner to obtain basis from such loans it must be proven that petitioner has made an economic outlay of some kind 902_f2d_439 5th cir 875_f2d_420 4th cir affg 90_tc_206 63_tc_468 affd 535_f2d_309 5th cir a mere guaranty will not constitute the required economic outlay until such time that the shareholder is actually called upon to pay all or part of the obligation estate of leavitt v commissioner supra pincite in harris v united_states supra the taxpayers formed harmar an s_corporation which was initially capitalized by its two shareholders with dollar_figure and a loan for dollar_figure harmar received a dollar_figure loan from hibernia national bank to purchase a movie theater to secure the loan with hibernia harmar executed two notes in the amount of dollar_figure one was secured_by assets of the first shareholder while the second was secured_by a mortgage on the theater the mortgage also secured any other debt of harmar to hibernia each shareholder also executed continued adjustment under paragraph of sec_1367 for the taxable_year personal guaranties of harmar's debt the commissioner disallowed a loss claimed by the shareholders as it exceeded their bases the taxpayers sought to have the court ignore the form of the transaction and look to what they claimed was the substance of the transaction namely that the dollar_figure loan was to them and that they subsequently contributed such amounts to harmar's account this allegation was supported by a bank officer's testimony that the bank looked primarily to the shareholders for repayment harmar received the interest notices paid all principal payments and deducted those interest payments on its income_tax returns harmar's books_and_records reflected that the loan was not made by hibernia until years after the year in question when it was reflected as being made by the taxpayers harmar's return showed no loan repayments to the shareholders which it would have done if the loan had been one from the taxpayers to harmar the loan made by hibernia was earmarked by hibernia for a specific use by harmar finally the return indicated a dollar_figure capital_investment and a dollar_figure loan from the taxpayers which fell far short of the claimed dollar_figure loan the court concluded that the return was wholly inconsistent with the position of the taxpayers and refusing to recast the bank loan to harmar as being substantively from the bank to the shareholders to harmar found that no economic outlay had been made in estate of leavitt v commissioner supra the court_of_appeals for the fourth circuit affirming the tax_court refused to find that the taxpayers had bases in loans from a bank to an s_corporation where the taxpayers had personally guaranteed those loans at the time of the loan the corporation's liabilities exceeded its assets it had virtually no cash_flow and it offered no assets as collateral the bank would not have made the loan without the shareholder guaranties the corporation's returns and financial statements reflected that the loan was from the shareholders the court focused on how the parties actually treated the loan not on how they nominally reported it on their returns and financial statements the corporation paid the principal and interest to the bank and neither the corporation nor the shareholders treated the corporate payments on the loan as corporate payments to the shareholders the taxpayers argued that the loan was in substance a loan to them and then a subsequent loan to the corporation the court found the taxpayers' position inconsistent with the true form of the transaction and concluded that there had been no economic outlay as the shareholders had not been called upon to make payment on the guaranty we must decide here whether there was a legitimate debt between petitioner and drpc with regard to the bank notes drpc paid some of the principal payments and guaranty fees without the guaranty of don test frost bank would not have made the loan as neither the corporation nor petitioner posted any collateral and drpc had no assets petitioner apparently did not make any principal payments nor did he pay any of the guaranty fees the proceeds of the loan were directed into the account of drpc and then petitioner drew from drpc for any desired personal_use of the proceeds such an arrangement is inconsistent with petitioner's position that he borrowed the money and then lent it to drpc rather such an arrangement is wholly consistent with a finding that the proceeds were primarily for_the_use_of drpc with some of the proceeds used by petitioner petitioner claims that he borrowed the money from frost bank some of which he kept and advanced the rest to drpc to support this position petitioner produced promissory notes payable to don c reser individually by drpc these notes corresponded exactly with the dates and amounts of the bank notes the notes required_interest payments to be paid to petitioner and like the bank notes were due within months other than this second set of notes there is no evidence of a debt between petitioner and drpc there is no evidence that petitioner ever received nor that drpc ever paid any interest or principal payments on the notes rather petitioner claims to have reduced the principal balance of the notes in amounts equal to his distributive losses from drpc petitioner failed to produce any record of such reductions furthermore despite numerous oral and written requests during the audit process in which he produced the bank notes and the guaranty agreement with don test petitioner did not produce the alleged notes between himself and drpc until after the statutory_notice_of_deficiency had been issued drpc did not make any loan repayments to petitioner and petitioner did not report any interest_income with regard to the alleged notes petitioner argues that any interest principal or guaranty fees were made on the account of petitioner were for his benefit and were recorded as a decrease in the amount of indebtedness of the corporation to petitioner he argues that any interest due to him from the corporation was treated as an increase in the amount owed to him based on the notes from drpc to him he asserts that the interest charged by the bank was not the same as that charged by him to drpc and the difference between the two interest amounts represent s the guaranty fees interest and principal paid_by petitioner we have no evidence of any accounting whatsoever as to interest_paid or owed by drpc to petitioner in evidence is one computer printout of the general account of drpc petitioner may have derived these figures from the register but he has failed to prove to this court how he accounted for any separate debt between drpc and himself on its returns drpc reflected notes as payable to frost bank not petitioner despite the fact that it had listed other notes payable to petitioner petitioner explains that the loan was not listed as one to him from drpc for internal bookkeeping purposes ie the other loan was from his own funds and the one shown as from frost bank actually was from the proceeds petitioner obtained from frost bank similarly petitioner claims that the bank notes were executed by himself and drpc for bookkeeping purposes we are not persuaded by this argument we acknowledge that the bank was not concerned with who took out the loan so long as don test offered collateral and a personal guaranty we are not persuaded that drpc listed the loans on its returns as it did for internal bookkeeping purposes rather it seems that such loans were shown as coming from frost bank because they were in fact from frost bank to drpc petitioner argues that he alone had the power to decide how to capitalize drpc he also argues that he obtained the loan in his individual capacity we agree that he obtained the loan but note that he was the only officer and shareholder of drpc and therefore he was the only agent who could obtain a loan for that corporation the fact is that petitioner executed the notes both personally and as the president of drpc we find that rather than obtaining the credit line from frost bank while acting in his personal capacity he obtained the loans while acting in his personal capacity and as the agent of drpc respondent determined that this alleged debt from drpc to petitioner will not give rise to basis under sec_1366 petitioner bears the burden_of_proof to establish facts that will support his position that there was a debt owed by drpc to petitioner and one from petitioner to frost bank although these notes are evidence of such a debt in light of the other objective circumstances present we fail to find that petitioner has established that there was an actual substantive debt owed by drpc to petitioner we now turn to whether petitioner was an accommodation party in 605_fsupp_53 d del the taxpayers' basis in their stock of a corporation at the end of the tax_year was dollar_figure but they claimed that they had a pro_rata share of indebtedness to shareholders of dollar_figure during the taxpayers and four other shareholders executed a dollar_figure note to secure a credit line with a bank the proceeds were to be used for equipment for the corporation which was added as a signatory to the note at the insistence of the bank to enable the bank to get a lien on the equipment the wives of the shareholders were also added to the note at the insistence of the bank the court quoting 50_tc_762 stated that 'no form of indirect borrowing be it guaranty surety accommodation comaking or otherwise gives rise to indebtedness from the corporation to the shareholders until and unless the shareholders pay part or all of the obligation' harrington v united_states supra pincite the taxpayers argued that since they provided the collateral and were comakers on the note they substantively received the loan and then made a separate loan to the corporation the court indicated that raynor would apply only if it was first determined that there was no economic outlay there because no loan repayments had been made by the shareholders the court found that no economic outlay had been made and applied raynor next the court analyzed whether the taxpayers were accommodation parties or principal debtors on the note an accommodation party 'is one who signs the instrument in any capacity for the purpose of lending his name to another party to it' harrington v united_states supra pincite quoting del code ann tit sec a surety is an accommodation party while a principal obligor is not finding that the parties there were comakers on the note the court looked to the actual note to discern the intent of the parties unable to find such an intent the focus shifted to who was the principal beneficiary of the proceeds of the note the court there found that the corporation was the primary beneficiary despite some draws by the shareholders personally on the line of credit and therefore the shareholders were accommodation parties if there is not an economic outlay then we must determine whether petitioner was an accommodation party on the notes to which he was a comaker if petitioner is an accommodation party to drpc on the bank notes then he is not entitled to basis for any amount of the debt with frost bank for the years in issue on the bank notes petitioner and drpc are cosigners respondent asserts that petitioner is an accommodation party to the notes while petitioner claims that the corporation was the accommodation party the notes themselves as in harrington v united_states supra do not shed light on who the actual debtor may be the principal beneficiary of the proceeds in this case was the corporation while petitioner may have received a portion of the proceeds for his personal_use the corporation was the primary beneficiary in this case there is one factor different than in harrington and that is rather than a shareholder making a personal guaranty as in harrington here there was a third-party guarantor don test who was actually paid_by the corporation we feel that this is much stronger evidence that the corporation was the primary obligor and that petitioner was the accommodation party in harrington the shareholders themselves guaranteed the debt and this did not give rise to basis here the shareholder did not even pay for the third-party guaranty the debt was allegedly ultimately extinguished by don test the paid guarantor after the years in issue at that time petitioner says he paid don test if this payment had been made during the years in issue we might have found that it gave rise to basis but that question is not properly before us we therefore find that petitioner is an accommodation party to the corporation in the years in issue and therefore he is not entitled to basis for any amount of the debt with frost bank self-employment_tax petitioner argues that no additional self-employment_tax is due from him for because petitioner wife had already reported and paid the maximum self-employment_tax for which was dollar_figure there is an upward limit on the amount upon which a social_security_self-employment_tax is assessed sec_1402 but this in no way diminishes the obligation to report and pay income_tax on self-employment_income sec_1401 petitioner wife received income of dollar_figure on account of a referral fee from another lawyer it was her self-employment_income not petitioner's for income_tax purposes it was reportable by petitioners and it is conceded it was not done on this respondent's determination of additional income is sustained it was not however income of petitioner don c reser for self-employment_tax purposes and it was error for respondent to determine a deficiency of dollar_figure on account of it the pleadings here are not entirely clear but the parties have treated and argued the issue of petitioner's self- employment_tax as properly raised and we will so treat it the maximum amount of self-employment_income subject_to self-employment_tax in was dollar_figure negligence respondent determined that petitioners are liable for additions to tax for negligence under sec_6653 and sec_6653 and b sec_6653 for and sec_6653 for impose an addition_to_tax equal to percent of the entire underpayment if any portion of such underpayment is due to negligence sec_6653 which applies to imposes an addition_to_tax equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment due to negligence negligence is the failure to make a reasonable attempt to comply with the provisions of the code sec_6653 petitioners have the burden_of_proof to establish that they made a reasonable attempt to file accurate federal_income_tax returns and that they were not negligent rule a 57_tc_781 petitioners' returns were prepared by certified public accountants petitioner argues that where a taxpayer has reasonably relied on financial advisers he will not be liable for an addition_to_tax based on negligence 902_f2d_380 5th cir revg tcmemo_1988_408 while reliance on a professional who has prepared a tax_return may shield the taxpayer in some instances from additions to tax due to negligence we do not believe that any reliance was reasonable in this case the general_rule is that the duty_of filing accurate returns cannot be avoided by placing responsibility on an agent 63_tc_149 as was recently pointed out by the court_of_appeals for the fifth circuit reliance on a professional must be reasonable and the professional must have the necessary information regarding the matter upon which his or her advice is given see 66_f3d_729 5th cir affg in part and revg in part tcmemo_1994_228 stewart goodson the certified_public_accountant who prepared the returns here testified that john gwaltney drpc's accountant told him to treat loans listed on the financial statements as coming from the bank as loans from petitioner and that such loans were in fact from petitioner mr goodson an agent of drpc thus treated the loans as loans from petitioner in light of our finding that there was no separate loan from petitioner to the corporation we find that petitioner's reliance on mr goodson was not reasonable as based on inaccurate information that mr goodson made no effort to verify and that appears to have been furnished to him on petitioner's instructions see zermeno v commissioner tcmemo_1991_550 substantial_understatement respondent determined that petitioners are liable for an addition_to_tax under sec_6661 for substantial understatements of tax sec_6661 provides for an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement an understatement_of_tax is considered substantial if the understatement exceeds percent of the proper income_tax for the year sec_6661 the 25-percent addition will not apply to any items for which there was substantial_authority or items which were adequately disclosed on the federal_income_tax return sec_6661 petitioner primarily cites 778_f2d_769 11th cir as substantial_authority for the position that there was basis in drpc the selfe opinion which was rejected by this court in 90_tc_206 held that a guaranty by the shareholders of an s_corporation which borrowed money would give rise to basis petitioner also argues that at the time of filing of the returns selfe had not yet been rejected see doe v commissioner tcmemo_1993_543 keech v commissioner tcmemo_1993_71 nigh v commissioner tcmemo_1990_349 petitioners filed their return on date and their return on date we are not persuaded by petitioner this court rejected selfe in estate of leavitt v commissioner supra on date and was affirmed on date petitioners can no longer depend upon selfe we think there was no substantial_authority supporting of petitioners' position and we hold for respondent failure to timely file sec_6651 provides for an addition_to_tax of percent of the tax for each month or fraction thereof for which there is a failure_to_file not to exceed percent a tax_return for an individual normally must be filed before april of the following tax_year to be considered timely sec_6072 the secretary may grant a reasonable extension of time for filing any return sec_6081 petitioners were granted an extension of time to file their return for was due on date but was not filed until date the addition_to_tax for failure to timely file a return will be imposed if a return is not timely filed unless the taxpayer shows that the delay was due to reasonable_cause and not willful neglect sec_6651 willful neglect is a conscious intentional failure or reckless indifference reasonable_cause is established where it is proven that the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time 469_us_241 congress has placed the duty to timely file upon the taxpayer that the taxpayer may rely on a professional will not relieve the taxpayer of his duty to comply with the statute id and the burden_of_proof is still on him 78_tc_19 petitioner contends that the delay in filing arose when the return preparer declined to file the return as a result of a dispute with petitioner concerning the fee petitioner then allegedly exercised ordinary business care and prudence in obtaining another professional who did file the return on date we are unpersuaded by petitioner's argument although he has effectively explained why the return was not timely filed such explanation does not excuse the late filing we hold that their reliance on the first return preparer is not reasonable_cause and therefore petitioners will be liable for the addition for failure to timely file innocent spouse petitioner wife argues that she is entitled to treatment as an innocent spouse for the tax_year pursuant to sec_6013 generally if a husband and wife file a joint_return the tax is computed on their aggregate income and they become jointly and severally liable for payment of such tax sec_6013 a spouse may be relieved of such liability if the requirements of sec_6013 are met those requirements are a a joint_return has been made under this section for a taxable_year b on such return there is a substantial_understatement of tax attributable to grossly_erroneous_items of one spouse c the other spouse establishes that in signing the return he or she did not know and had no reason to know that there was such substantial_understatement and petitioner wife has waived this issue for d taking into account all the facts and circumstances it is inequitable to hold the other spouse liable for the deficiency in tax for such taxable_year attributable to such substantial_understatement the burden is on petitioner wife to prove that she is entitled to innocent spouse relief 94_tc_126 affd 992_f2d_1132 11th cir the parties have stipulated that for the tax_year a joint_return was filed and there was a substantial_understatement of tax we are left to decide if there was a grossly erroneous item attributable to petitioner husband and if petitioner wife did not know and had no reason to know of such substantial_understatement and if it would be inequitable to hold petitioner wife liable failure to prove any one of the four elements set forth in sec_6013 prevents a taxpayer from qualifying for relief under the innocent_spouse_rule 25_f3d_1289 5th cir affg tcmemo_1993_252 the requirement of sec_6013 is that petitioner wife establish that she did not know or have reason to know of such understatement petitioner wife is a practicing attorney at trial she testified that she did not know the specific details of drpc but that she nonetheless lent petitioner husband money and often called drpc and made general inquiries into how things were going petitioner wife claimed that she did not think that there was any problem with the losses reported from drpc because it was a new enterprise and she expected a loss considering the startup costs although we agree that startup expenses can be expected we feel that petitioner wife should nonetheless have inquired as to whether the losses were properly claimed given the size of the losses and their continuing nature there was no claim that any of this information was kept from her only that she did not have any actual knowledge of the nature of the losses and apparently did not inquire more than casually we are not persuaded by such arguments petitioner wife an attorney signed the tax_return she undoubtedly noticed that the losses attributable to her husband's corporation would act to shelter her income given the circumstances we find that a reasonably prudent taxpayer should have known that the tax_liability stated was erroneous or that further investigation was warranted park v commissioner supra pincite we find that petitioner wife should have investigated whether the losses were properly deductible since we hold that petitioner wife should have known or was on reasonable notice that the loss was improper we must conclude that she does not qualify for treatment as an innocent spouse under sec_6013 decision will be entered under rule cf 930_f2d_585 8th cir revg tcmemo_1990_101 chandler v commissioner tcmemo_1993_540 affd without published opinion 46_f3d_1131 6th cir
